AGREEMENT OF THE ASSIGNMENT OF INTELLECTUAL PROPERTY THIS AGREEMENT OF THE ASSIGNMENT OF INTELLECTUAL PROPERTY (the Agreement) entered into on the 10th day of September 2010 (the Effective Date) is for the Assignment of Intellectual Property, by and between THE PARTIES: MONTECITO BIO SCIENCES, Ltd., a corporation organized and existing under the laws of the State of Nevada (hereinafter referred to as the " ASSIGNOR "); and ROTH KLINE, INC. , a corporation organized and existing under the laws of the State of Delaware (hereinafter referred to as the  ASSIGNEE ). RECITALS WHEREAS , ASSIGNOR has developed, acquired and is the proprietary owner of certain rights, titles and interest in and to technology and information which it owns, or lawfully possesses for itself or holds valid licenses from others, which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding certain technology, and has developed and is the proprietary owner of certain patented processes along with certain rights, titles and interests in and to the technology and information which it owns, or lawfully possesses. WHEREAS, ASSIGNOR is the holder of certain diagnostic tests, and test systems that have received U.S. Food and Drug Administration (the FDA) Regulato ry Clearance and include a Desktop Immunoassay Multi-light Spectrum Analyzer and Target System Diagnostic Test Cartridge Platform. The FDA 510k Numbers and Approved Platform Products are attached as Exhibit A . WHEREAS, ASSIGNEE is a bio-medical, development, manufacturing and marketing company that will produce, brand, develop, manage and provide sales strategy for all aspects of a full marketing program to manufacture and sell all of ASSIGNOR S Intellectual Properties as set forth in the this Agreement and Exhibits under ASSIGNOR S and/or ASSIGNEE S Brand Names and under ASSIGNOR S and/or ASSIGNEE S trademark or any other Brand Names designated by ASSIGNEE. WHEREAS, ASSIGNEE is desirous of acquiring the rights to the 510k Cleared tests outlined in Exhibit 
